Citation Nr: 0218365	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $2,823.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service including the periods from 
February 1953 to January 1955, and from August 1956 to 
December 1957.  He died in June 1997, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers (COW) in March 2001, which denied waiver of 
recovery of an overpayment of death pension benefits in 
the calculated amount of $2,823.  

The appellant was previously assessed an overpayment in 
the amount of $6,754, of which she was notified in June 
2000.  The file does not reflect she filed a request for 
waiver of recovery of that overpayment (and the 180 days 
provided for a waiver request has expired); therefore, 
that issue is not before the Board.  

The file also contains a retroactive award dated in 
September 2001.  However, there is no evidence of any 
notification to the appellant of this award, of any 
resulting overpayment, or of any comment from the 
appellant.  Accordingly, no issue involving that award 
action is before the Board.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the death 
pension overpayment in the amount of $2,823.

2.  Although the appellant's fault in creating the pension 
overpayment outweighs VA fault, recovery of the 
overpayment would cause undue financial hardship and 
defeat the purpose of death pension benefits.  Based on 
all factors, it would be inequitable for the VA to recover 
the death pension overpayment of $2,823 from the 
appellant. 


CONCLUSION OF LAW

There are no statutory bars to waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$2,823, and recovery of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the veteran's widow) requests a waiver of 
recovery of a $2,823 overpayment of death pension 
benefits.  With respect to this claim, the file shows 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A.  

The appellant was awarded death pension benefits in 1997.  
The overpayment at issue pertains to death pension 
benefits paid to her from January 2000 through January 
2001.  Such overpayment was created when the appellant 
reported that she was receiving retirement benefits from 
her husband's prior employer in a monthly amount higher 
than had been previously reported.  As a result, in 
February 2001, the RO retroactively adjusted her award, 
reducing VA death pension benefits effective in January 
2000.  This resulted in an overpayment in the amount of 
$2,823.  She has not disputed the validity of the debt.

At the time the appellant filed her initial application 
for benefits in 1997, she reported that she had filed for 
pension benefits based on her husband's employer, but had 
not yet heard.  When she was granted pension benefits, she 
was informed, by letter dated in August 1997, that she 
must inform VA if she began receiving pension benefits 
from that source.  In 2000, the VA learned that she had 
been receiving pension benefits since 1997, in an annual 
amount of $2,381.  In May 2000, the VA retroactively 
adjusted her death pension benefits, effective in July 
1997, to reflect the receipt of the retirement pension.  
This resulted in the creation of an overpayment in the 
amount of $6,754, which is not the subject of the current 
appeal.  Therefore, whether or not she acted in bad faith 
in the creation of this overpayment is not relevant to the 
current appeal.

In April 2000, the appellant confirmed that she was 
receiving retirement pension in an annual amount of 
$2,381.  She was awarded death pension benefits in a 
reduced amount, which took into account the receipt of 
this income.  The May 2000 award letter informed her, 
among many other things, that she must inform VA if her 
income changed, and that failure to do so could result in 
an overpayment which she would have to repay.  (Unlike in 
the statement of the case, this notification was not 
provided in capital letters or boldface type.)  

In January 2001, the appellant submitted an eligibility 
verification report (EVR), in which she reported that she 
received $416 per month from the retirement pension.  
Since the RO had previously been attributing income of 
$2,381 to her, which is $198 per month, this income had 
not been counted.  Therefore, in February 2001, the RO 
retroactively adjusted her death pension benefits to 
reflect receipt of this income, effective in January 2000.  
This award action resulted in the overpayment at issue, in 
the amount of $2,823.  

The VA may waive recovery of an overpayment of VA benefits 
if there is no indication of fraud, misrepresentation, or 
bad faith on the part of the person who received the 
benefits, and if recovery of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  The appellant's request for waiver of recovery 
of the overpayment was denied by the RO on the basis that 
she had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

In finding bad faith, the COW reasoned that the appellant 
had not only failed to report her income, but she later 
verified an amount that was less than half of the actual 
amount.  

It is the Board's opinion that the appellant's actions in 
the creation of the overpayment at issue, while showing 
fault, do not rise to the level of bad faith.

First of all, it must be noted that her initial failure to 
report the retirement income at all did not play a part in 
the creation of the current overpayment.  The overpayment 
currently at issue resulted when the VA based her death 
pension benefits on an amount that was less than what she 
was actually receiving.  Similarly, any actions undertaken 
in pursuit of a claim for service connection for the cause 
of the veteran's death (which appear to have been 
undertaken by her representative) are not pertinent to the 
issue of bad faith in the creation of the debt at issue.

Second, with respect to her verification of an amount 
reportedly less than half of the actual amount, this must 
be evaluated in context.  She verified an amount which she 
was told the RO had obtained from the pension provider, 
and which was an annual amount, not a monthly amount.  The 
notification to the appellant did not contain any mention 
of the monthly amount she received, rather, it stated she 
received $2,381 per year, and she verified that amount as 
correct.  In order for the appellant to have learned this 
was the wrong amount, she would have had to take an 
additional step of performing the mathematical calculation 
herself.  It is easy to understand how the appellant, who 
appears to have a limited education and/or understanding 
of English, may have simply assumed that the amount, which 
she was told was obtained from the pension provider, was 
correct.  While she may have been at fault in failing to 
independently verify the amount, it is difficult to view 
such action as bad faith.  

In September 2001, she submitted evidence from the pension 
provider which reveals how the mistake in initially 
counting her income as $2,381 per year was made.  The RO 
received information showing she had received $2,381 as 
retirement pension during 1997, based on her deceased 
husband's employment.  Subsequently, this was counted as 
annual income, which, prorated on a monthly basis, would 
have been $198 per month.  However, that was the year her 
husband died, and her benefits did not commence until 
after his death.  The recent evidence documents that 
during 1997, she received seven payments of $340 each.  
Her seven payments of $340 that year totaled $2,381, which 
the RO counted as her annual income.  Subsequently, her 
pension payments were increased periodically, presumably 
due to cost of living adjustments. 

Thus, it appears likely that, from her perspective, she 
simply delayed reporting cost of living increases, until 
she submitted her EVR in January 2001, a far less degree 
of fault than reporting income less than half the actual 
amount.  The fact that VA learned that her income was 
higher from her own self-report on her EVR further 
mitigates her culpability.  

Consequently, the Board concludes that the appellant's 
actions did not constitute bad faith, nor has fraud or 
misrepresentation been shown, and, therefore, waiver of 
recovery of an overpayment of death pension benefits in 
the amount of $2,823 is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights; the decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. § 
1.965(a).  In making this determination, the facts and 
circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
government's part, whether there was any unjust enrichment 
or detrimental reliance, whether there would be undue 
financial hardship resulting from recovery of the 
overpayment, and whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized.  
38 C.F.R. § 1.965(a).  Moreover, all listed elements of 
equity and good conscience must be considered in a waiver 
decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

As noted above, the appellant was at fault in the creation 
of the overpayment, by failing to ensure that VA was in 
receipt of accurate information with respect to her 
income.  However, there was some VA fault, in failing to 
provide sufficient information for her to easily verify 
the accuracy of her countable income.  Nevertheless, the 
appellant had a duty to keep VA apprised of her income, 
and her fault outweighs the slight VA fault.

With respect to the element of undue financial hardship, a 
financial status report submitted by the appellant in 
March 2001 clearly demonstrates financial hardship.  At 
that time, her only reported income was the retirement 
pension of $416 per month, and, while her income exceeded 
her expenses by $16 per month, her only reported expenses 
were rent and food, and she reported no assets.  She 
stated that she was unable to afford any other 
expenditures, including for medical care.  

Evidence since then reveals that subsequently she obtained 
a job and began receiving Social Security benefits, but 
the job is very low-paying, and her financial status 
report did not contain any other basic living expenses, 
such as transportation, telephone, or clothing.  
Particularly in view of her debt resulting from the 
previous overpayment, it would create a hardship to 
require repayment of this debt.  

Regarding the other elements of equity and good 
conscience, although there may be some unjust enrichment, 
recovery of the overpayment would defeat the purpose of 
the benefit, which is to help provide basic support for 
low-income widows of veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover 
the overpayment of death pension benefits in the amount of 
$2,823.  Accordingly, waiver of recovery of the death 
pension overpayment is granted.







ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $2,823 is granted. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

